From conviction in the Criminal District Court of Tarrant County of forgery, with punishment fixed at five years in the penitentiary, this appeal is is taken.
The State's testimony amply makes out the case. Appellant presented to the cashier of the Bewley Mills, where he was employed as a stenographer, a check of $10.00 made payable to himself. The check was signed by the cashier. The State's contention was that thereafter appellant raised the check so as that it became and was for $910.00 by the insertion and writing in of the figures "9" before the figures "10". The testimony offered in behalf of appellant went no further than to show his general reputation.
We have examined each of the six bills of exception in the record. We are not favored with a brief presenting appellant's views in regard to them. One of them complains of a variance between the copy of the indictment served upon appellant, and the indictment itself. No advantage was sought to be taken of this until the case was on trial, the indictment read and the plea of appellant entered. Manifestly such bill presents no error.
A bill of exceptions urging that the check before same was altered, by arrangement of its figures, would appear in one place to have been made out for ten cents, and after it had been altered would appear to have been made for *Page 601 
$9.10, does not seem to us to possess merit. The indictment set out the instrument in haec verba before its alteration and after same was changed. Whether the check itself as offered in testimony showed that it was for ten cents and was altered so that it was for $9.10 or whether it was for $10.00 and was altered so as to be for $910.00, would seem to make no difference in the gravity of the offense or penalty affixed.
The bill of exceptions complaining of the rejection of the testimony of a character witness who said she had known the accused but a short time, and had not heard anybody discuss his reputation, and which fails to show that she knew other people who knew him, or that she knew his general reputation in the community, would not seem to present error.
Bill of exceptions No. 5 complaining of the argument of State's attorney does not present any facts showing how or in what manner said argument was improper. The rules in regard to bills of exception are well understood, and it is always held that the bill must contain sufficient facts to manifest the error complained of in order that this court be not compelled to search the statement of facts or the record otherwise to ascertain if the matter complained of in a bill of exceptions be sound.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.